Carlisle, Judge.
This case on its facts is not substantially different from the case of Conway v. Gower, 208 Ga. 348 (66 S. E. 2d 740), and the rulings made in that case are controlling on the issues presented by the assignment of error on the judgment, or order, vacating and setting aside the final judgment in this case. It follows that, since the motion to vacate and set aside the judgment did not show a meritorious reason for setting it aside, the trial court erred in entering the. judgment vacating and setting it aside.

Judgment reversed.


Gardner, P. J., and Townsend, J., concur.